ACCEPTED
                                                                                                          06-15-00012-CR
                                                                                               SIXTH COURT OF APPEALS
                                                                                                     TEXARKANA, TEXAS
                                                                                                     8/31/2015 3:03:32 PM
                                                                                                         DEBBIE AUTREY
                                                                                                                   CLERK
No. 06-15-00012-CR, 06-15-00013-CR, 06-15-00014-CR, 06-15-00015-CR, 06-15-00016-CR, 06-15-00017-
                                                 CR

                                   In the Court of Appeals for the                   FILED IN
                                        Sixth District of Texas               6th COURT OF APPEALS
                                            At Texarkana                        TEXARKANA, TEXAS
                                                                              8/31/2015 3:03:32 PM
                                                                                  DEBBIE AUTREY
                                                                                      Clerk
                                        GARY MORROW,
                                            Appellant

                                                  v.

                                       STATE OF TEXAS,
                                           Appellee



                    SECOND MOTION FOR EXTENSION OF TIME
                   TO FILE BRIEF OF APPELLANT GARY MORROW



       COMES NOW, Micah Belden, Counsel for Gary Morrow, and moves for a thirty day

extension of time and would show:

       The Court Reporter's record was filed on June 29, 2015. Counsel has been unable to file

his Appellant's brief herein by the extended deadline of August 28, 2015, due to the very large

volume of the reporter's record which is in approximately ten volumes and over two thousand

pages. Additionally, the reporter's record will have to be supplemented with the motion for new

trial hearing, as it has one of the key appeal points placed on the record regarding punishment

evidence. Counsel prays that the deadline be extended until September 27, 2015, at which time

Counsel represents that he should be able to file the appellant's brief in all reasonable likelihood.

Counsel has had two jury trial settings in the last five weeks, both of which went to trial although

one pled after voir dire, and is a solo practitioner working diligently on the brief. However, it is

an unusually long record (believed to be the longest this attorney has dealt with in a non-capital
case), and the case involves complex issues including ownership for burglary purposes between

two spouses and whether an expert should have been hired for punishment.

Respectfully submitted,

Is! Micah Belden
Micah Belden
711 N. Travis
Sherman, TX 75090
Telephone: (903) 744-4252
Fax: (903) 893-1734
State Bar No. 24044294
Board Certified in Criminal Law
Texas Board of Legal Specialization


                                    CERTIFICATE OF SERVICE

       I do hereby certify that on this August 28, 2015, a true and correct copy of this motion
was forwarded by email to:

Brad Setterberg
Assistant Fannin County District Attorney
101 E. Sam Rayburn, Third Floor
Bonham, TX 75418




                                             VERIFICATION
         BEFORE ME, the undersigned authority, on this day personally appeared 1 t 84de"
                                                                                       , who
after being duly sworn stated:

       "My name is ,/P   1Af (-PO . I am the petitioner in the above entitled and numbered
                        7feet
       cause. I have read the attached Petition for Occupational Driver's License and hereby
       state that said Petition is true and correct to the best of my knp ledge."




        SUBSCRIBED AND SWORN TO BEFORE ME on                                     , 2015, to certify which
witness my hand and seal of office.

                   B JERRY McGOWEN III
                      NOTARY PUBLIC
                      STATE OF TEXAS
                  My Comm. Exp. 02/14/2010      Notary Pub)lic,‘State of Texas